TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                          JUDGMENT RENDERED JUNE 28, 2013



                                      NO. 03-12-00653-CR


                                  Frank Mosqueda, Appellant

                                                 v.

                                  The State of Texas, Appellee




       APPEAL FROM COUNTY COURT AT LAW NO. 4 OF TRAVIS COUNTY
            BEFORE JUSTICES PURYEAR, PEMBERTON, AND ROSE
                 AFFIRMED -- OPINION BY JUSTICE ROSE




THIS CAUSE came to be heard on the record of the court below, and the same being

considered, it is the opinion of this Court that there was no error in the trial court’s judgment of

conviction. IT IS THEREFORE ORDERED that the judgment of conviction of the trial court

is in all things affirmed; and it appearing that the appellant is indigent and unable to pay costs,

that no adjudication as to costs is made, and that this decision be certified below for observance.